DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-23 are objected to because of the following informalities:  Applicant introduces abbreviations and then never uses the abbreviation; for example, claim 1 introduces SS and CA and MO but never uses the abbreviations and just uses for example search space instead of SS; dependent claims likewise introduce CCE but never uses it.  Also, please spell out all abbreviations before using them such as PDCCH, for example claim 3.  Please proof read your claims for consistency.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding claim 8, claim 8 recites ‘…the third search space configuration…’ and ‘the second UE’.   Claim 8 depends upon claim 1 and claim 1 does not have a third search space or the second UE.  Claim 7 does have a third search space and the second UE.  Therefore, it is not clear what Applicant is attempting to claim.  Please proof read all of your claims.

Regarding claim 9, claim 9 ‘…the third search space configuration…’ and ‘the second UE’.   Claim 9 depends upon claim 1 and claim 1 does not have a third search space or the second UE.  Claim 7 does have a third search space and the second UE.    Therefore, it is not clear what Applicant is attempting to claim.  Please proof read all of your claims.

Regarding claims 10-11, claim 10 recites ‘determining that the first span pattern is valid for the first span-gap span-length pair’ twice in the claim.  It is unclear if Applicant intended the second iteration of this limitation to read ‘determining that the second span pattern is valid for the second span-gap span-length pair’.  Claim 11 does not cure the deficiencies of claim 10 and is rejected for similar reasons.  Please proof read all of your claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (2020/0329389), and further in view of R1-2000735 (3GPP TSG RAN WG1 #100-E; Remaining aspects on Rel-16 PDCCH enhancements for URLLC; 24 Feb – 6 March 2020).

Regarding claim 1, Hosseini discloses a method, comprising:
	receiving, by a network from a first user equipment (UE), a declaration of capabilities of the first UE;  (See Hosseini fig. 12, para. 183; box 1205; UE transmits indication of PDCCH monitoring capabilities to a base station (e.g. network); para. 163; first set of UE monitoring capabilities and second set of UE monitoring capabilities associated with component carriers )
	sending, by the network, to the first UE, a first search space (SS) configuration for a first component carrier in a carrier aggregation (CA) scheme; and
sending, by the network, to the first UE, a second search space configuration for a second component carrier in the carrier aggregation scheme, (See Hosseini para. 184; UE receives configuration for one or more (e.g. two) PDCCH monitoring occasions (e.g. search space) (that is, the data that is for the first search space is the first sending step; data for the second search space is for the second sending step); para. 185; search space sets; para. 172; number of different search space sets, one or more component carriers (e.g. two); para. 27; carrier aggregation; para. 66 carrier aggregation configuration with component carriers; see also MPEP 2144.04 obvious to make integral or separable)
wherein:
	the first search space configuration defines a first set of monitoring occasions,
	the second search space configuration defines a second set of monitoring occasions (MOs), and (See Hosseini fig. 12; box 1215; monitoring the one or more search space sets for control info during one or more PDCCH monitoring occasions)
complies with the declaration of capabilities of the first UE. (See Hosseini fig. 12; configuration is in accordance with UE capabilities)
Hosseini does not explicitly disclose wherein an aligned span pattern, corresponding to the first set of monitoring occasions and the second set of monitoring occasions.  However, R1-2000735 does disclose wherein an aligned span pattern, corresponding to the first set of monitoring occasions and the second set of monitoring occasions.  (See R1-2000735 pg. 9; search space set configurations are such that the same span-pattern applies in both cells (e.g. align span pattern))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hosseini to include the teaching of an aligned span pattern, corresponding to the first set of monitoring occasions and the second set of monitoring occasions of R1-2000735 with the motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).

	Regarding claim 2, Hosseini in view of R1-2000735  discloses the method of claim 1, wherein the aligned span pattern is a span pattern corresponding to the union of the first set of monitoring occasions and the second set of monitoring occasions. (See R1-2000735 pg. 9; search space set configurations are such that the same span-pattern applies in both cells (e.g. align span pattern))  The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).

	Regarding claim 3, Hosseini in view of R1-2000735 discloses the method of claim 2, wherein the total number of PDCCH candidates in the first set of monitoring occasions and the second set of monitoring occasions is at most equal to a maximum number of PDCCH candidates, the maximum number of PDCCH candidates being based on:
	the number of serving cells configured with span-based monitoring capability,
a specified constant, and
	a number of downlink cells with span-based monitoring capability with which the UE is configured. (See R1-2000735 pg. 11; 2b; formula Mtotal(x,y),u; Mmax(x,y) (e.g. specified constant); Ncap-r16 (e.g. number of serving cells configured with span-based monitoring capability); NDL,(X,Y),u (e.g. number of downlink cells)) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).


	Regarding claim 4, Hosseini in view of R1-2000735 discloses the method of claim 3, wherein the maximum number of PDCCH
 
    PNG
    media_image1.png
    404
    676
    media_image1.png
    Greyscale

(See R1-2000735 pg. 11; 2b; formula Mtotal(x,y),u) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).

	Regarding claim 5, Hosseini in view of R1-2000735 discloses the method of claim 2, wherein:
	the first set of monitoring occasions and the second set of monitoring occasions together include a plurality of control channel elements (CCEs), and (See R1-2000735 pg. 10-11; box including 1 and 2; CCEs)
the number of control channel elements is at most equal to a maximum number of control channel elements, the maximum number of control channel elements being based on: 
the number of serving cells configured with span-based monitoring capability, 
a specified constant, and 
a number of downlink cells with span-based monitoring capability with which the UE is configured. (See R1-2000735 pg. 11; 2b; formula Ctotal(x,y),u; Cmax(x,y) (e.g. specified constant); Ncap-r16 (e.g. number of serving cells configured with span-based monitoring capability); NDL,(X,Y),u (e.g. number of downlink cells)) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).  The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).

	Regarding claim 6, Hosseini in view of R1-2000735 discloses the method of claim 5, wherein the maximum number of control channel 

    PNG
    media_image2.png
    418
    698
    media_image2.png
    Greyscale

(See R1-2000735 pg. 11; 2b; formula Ctotal(x,y),u; Cmax(x,y) (e.g. specified constant); Ncap-r16 (e.g. number of serving cells configured with span-based monitoring capability); NDL,(X,Y),u (e.g. number of downlink cells)) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).

Regarding claim 7, Hosseini in view of R1-2000735 discloses the method of claim 1, further comprising receiving, by the network from a second user equipment (UE), a declaration of capabilities of the second UE; (See Hosseini fig. 12, para. 183; box 1205; UE transmits indication of PDCCH monitoring capabilities to a base station (e.g. network); para. 163; first set of UE monitoring capabilities and second set of UE monitoring capabilities associated with component carriers; implied that the process can be performed more than once for more than one UE (e.g. second UE) within range of the network; there are no unexpected results of performing the same method more than once on more than one UE)
	sending, by the network, to the second UE, a third search space configuration for the first component carrier; and
sending, by the network, to the second UE, a fourth search space configuration for the second component carrier, (See Hosseini para. 184; UE receives configuration for one or more (e.g. two) PDCCH monitoring occasions (e.g. search space) (that is, the data that is for the first search space is the first sending step; data for the second search space is for the second sending step); para. 185; search space sets; para. 172; number of different search space sets, one or more component carriers (e.g. two); para. 27; carrier aggregation; para. 66 carrier aggregation configuration with component carriers)
wherein:
	the third search space configuration defines a third set of monitoring occasions,
	the fourth search space configuration defines a fourth set of monitoring occasions (MOs), and (See Hosseini fig. 12; box 1215; monitoring the one or more search space sets for control info during one or more PDCCH monitoring occasions)
Hosseini does not explicitly disclose wherein a span pattern corresponding to the third set of monitoring occasions is not aligned with a span pattern corresponding to the fourth set of monitoring occasions.  However, R1-2000735 does disclose wherein a span pattern corresponding to the third set of monitoring occasions is not aligned with a span pattern corresponding to the fourth set of monitoring occasions.  (See R1-2000735 pg. 10; mixed span patterns (e.g. not align span pattern))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hosseini to include the teaching of a span pattern corresponding to the third set of monitoring occasions is not aligned with a span pattern corresponding to the fourth set of monitoring occasions of R1-2000735 with the motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).

	Regarding claim 8, Hosseini in view of R1-2000735  discloses the method of claim 1, wherein the third search space configuration 
    PNG
    media_image3.png
    81
    670
    media_image3.png
    Greyscale

(See R1-2000735 pg. 11; 2b; formula Mtotal(x,y),u; which is based on the configuration which is based upon the capabilities of UE) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).

	Regarding claim 9, Hosseini in view of R1-2000735 discloses the method of claim 1, wherein the third search space configuration 
    PNG
    media_image4.png
    92
    709
    media_image4.png
    Greyscale

(See R1-2000735 pg. 11; 2b; formula Ctotal(x,y),u; Cmax(x,y) (e.g. specified constant); Ncap-r16 (e.g. number of serving cells configured with span-based monitoring capability); NDL,(X,Y),u (e.g. number of downlink cells); is based upon UE capabilities) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).

	Regarding claim 10, Hosseini in view of R1-2000735 discloses the method of claim 1, wherein: 
the declaration of capabilities of the first UE includes: 
a first span-gap span-length pair, and 
a second span-gap span-length pair; 
the method further comprises: 
determining a first span pattern for the first span-gap span-length pair and for the first set of monitoring occasions, the first span pattern being the span pattern assuming the span-gap span-length pair, that includes a first set of control resource sets and a first set of search spaces; 
determining that the first span pattern is valid for the first span-gap span- length pair; 
determining a second span pattern for the second span-gap span-length pair and for the first set of monitoring occasions, the second span pattern being the span pattern assuming the span-gap span-length pair, that includes the first set monitoring occasions; and 
determining that the first span pattern is valid for the first span-gap span- length pair. (See R1-2000735 pg. 9; search space set configurations are such that the same span-pattern (x,y) applies in both cells; span pattern referring to gaps and length of the search space; ) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hosseini to include the teaching of an aligned span pattern, corresponding to the first set of monitoring occasions and the second set of monitoring occasions of R1-2000735 with the motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).


Regarding claim 11, Hosseini in view of R1-2000735 discloses the method of claim 10, further comprising:
determining that the first span-gap span-length pair corresponds to a first specified constant, the first specified constant specifying a maximum number of monitored PDCCH candidates; and
determining that the second span-gap span-length pair corresponds to a second specified constant, the first specified constant specifying a maximum number of monitored PDCCH candidates, the second specified constant being greater than the first specified constant.  (See R1-2000735 pg. 11, 2b; MMax (x,y)u (e.g. specified constant); wherein u is 0 for second specified constant and u is 1 for first specified constant; pg. 6 proposal 5; u=0 44 BDs per slot; u=1 36BDs per slot) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).

	Regarding claim 12, Hosseini in view of R1-2000735 discloses the method of claim 10, further comprising:
	determining that the first span-gap span-length pair corresponds to a first specified constant, the first specified constant specifying a maximum number of non-overlapping control channel elements; and
determining that the second span-gap span-length pair corresponds to a second specified constant, the first specified constant specifying a maximum number of non- overlapping control channel elements, the second specified constant being greater than the first specified constant. (See R1-2000735 pg. 11, 2b; MMax (x,y)u (e.g. specified constant); wherein u is 0 for second specified constant and u is 1 for first specified constant; pg. 6 proposal 5; non-overlapping CCEs; case 2 u=0 42 BDs per slot; u=1 40BDs per slot) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).

	Regarding claim 13, Hosseini in view of R1-2000735 discloses the method of claim 1, further comprising:
	instructing, by the network, the UE to transition to a bandwidth part not supporting span-based PDCCH monitoring, and
sending, by the network, to the UE, a third search space configuration, the third search space configuration being a search space configuration for slot- based PDCCH monitoring. (See R1-2000735 pg. 6, section 3.2; PDCCH monitoring can be configured on either Rel-15 (per slot) or Rel-16 (per span); UE can be switched between configurations)  The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).

Regarding claim 14, Hosseini in view of R1-2000735 discloses the method of claim 1, wherein: 
the aligned span pattern comprises: 
have the same starting and ending symbols(See Hosseini para. 94; same start symbol with same length y (e.g. same ending symbol))
a first span pattern for the first search space configuration, and 
a second span pattern for the second search space configuration, and every two spans: (See R1-2000735 pg. 9; search space set configurations are such that the same span-pattern applies in both cells (e.g. align span pattern); same span-pattern meaning same x,y which yields; occurs every span (e.g. therefore every two also))  The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).
 or have a time gap, between the start of the two spans, equal to or greater than a span-gap element of a span-gap span-length pair of the declaration of capabilities of the first UE. (optional limitation because of or)

Regarding claim 15, Hosseini in view of R1-2000735 discloses the method of claim 1, wherein: 
the aligned span pattern comprises: 
have the same starting symbols, or (See Hosseini para. 94; same start symbol)
a first span pattern for the first search space configuration, and 
a second span pattern for the second search space configuration, and every two spans: (See R1-2000735 pg. 9; search space set configurations are such that the same span-pattern applies in both cells (e.g. align span pattern); same span-pattern meaning same x,y which yields; occurs every span (e.g. therefore every two also))  The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).
 or have a time gap, between the start of the two spans, equal to or greater than a span-gap element of a span-gap span-length pair of the declaration of capabilities of the first UE. (optional limitation because of or)

Regarding claim 16, Hosseini in view of R1-2000735 discloses the method of claim 1, wherein: 
the aligned span pattern comprises: 
have the same ending symbols, (See Hosseini para. 94; same start symbol with same length y (e.g. same ending symbol))
a first span pattern for the first search space configuration, and 
a second span pattern for the second search space configuration, and every two spans: (See R1-2000735 pg. 9; search space set configurations are such that the same span-pattern applies in both cells (e.g. align span pattern); same span-pattern meaning same x,y which yields; occurs every span (e.g. therefore every two also))  The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).
or have a time gap, between the start of the two spans, equal to or greater than a span-gap element of a span-gap span-length pair of the declaration of capabilities of the first UE. (optional limitation because of or)

          Regarding claim 17, Hosseini in view of R1-2000735 discloses the method of claim 1, wherein: 
the aligned span pattern comprises: 
the aligned span pattern comprises: 
have the same starting symbols, or (See Hosseini para. 94; same start symbol)
a first span pattern for the first search space configuration, and 
a second span pattern for the second search space configuration, and every two spans: (See R1-2000735 pg. 9; search space set configurations are such that the same span-pattern applies in both cells (e.g. align span pattern); same span-pattern meaning same x,y which yields; occurs every span (e.g. therefore every two also))  The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).
have the same ending symbols, or (optional limitation because of or)
or have a time gap, between the start of the two spans, equal to or greater than a span-gap element of a span-gap span-length pair of the declaration of capabilities of the first UE. (optional limitation because of or)


Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (2020/0329389), and further in view of R1-2000735 (3GPP TSG RAN WG1 #100-E; Remaining aspects on Rel-16 PDCCH enhancements for URLLC; 24 Feb – 6 March 2020).

	Regarding claim 19, Hosseini discloses a system comprising a user equipment (UE), the UE comprising a processing circuit configured to: 
send, to a network, a declaration of capabilities of the UE; (See Hosseini fig. 12, para. 183; box 1205; UE transmits indication of PDCCH monitoring capabilities to a base station (e.g. network); para. 163; first set of UE monitoring capabilities and second set of UE monitoring capabilities associated with component carriers; UE has a processor executing an algorithm stored in memory (e.g. processing circuit))
receive, from the network, a first search space configuration for a first component carrier in a carrier aggregation (CA) scheme; and 
receive, from the network, a second search space configuration for a second component carrier in the carrier aggregation scheme, (See Hosseini para. 184; UE receives configuration for one or more (e.g. two) PDCCH monitoring occasions (e.g. search space) (that is, the data that is for the first search space is the first receiving step; data for the second search space is for the second receiving step); para. 185; search space sets; para. 172; number of different search space sets, one or more component carriers (e.g. two); para. 27; carrier aggregation; para. 66 carrier aggregation configuration with component carriers; see also MPEP 2144.04 obvious to make integral or separable)
wherein:
the first search space configuration defines a first set of monitoring occasions,
the second search space configuration defines a second set of monitoring occasions (MOs), and (See Hosseini fig. 12; box 1215; monitoring the one or more search space sets for control info during one or more PDCCH monitoring occasions)
complies with the declaration of capabilities of the UE. (See Hosseini fig. 12; configuration is in accordance with UE capabilities)
Hosseini does not explicitly disclose wherein an aligned span pattern, corresponding to the first set of monitoring occasions and the second set of monitoring occasions.  However, R1-2000735 does disclose wherein an aligned span pattern, corresponding to the first set of monitoring occasions and the second set of monitoring occasions.  (See R1-2000735 pg. 9; search space set configurations are such that the same span-pattern applies in both cells (e.g. align span pattern))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Hosseini to include the teaching of an aligned span pattern, corresponding to the first set of monitoring occasions and the second set of monitoring occasions of R1-2000735 with the motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).

	Regarding claim 20, Hosseini in view of R1-2000735 discloses the system of claim 19, wherein the aligned span pattern is a span pattern corresponding to the union of the first set of monitoring occasions and the second set of monitoring occasions.  (See R1-2000735 pg. 9; search space set configurations are such that the same span-pattern applies in both cells (e.g. align span pattern))  The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).

	Regarding claim 21, Hosseini in view of R1-2000735 discloses the system of claim 19, wherein the processing circuit is further configured to:
	receive, from the network, a third search space configuration for a third component carrier in the carrier aggregation scheme; and
receive, from the network, a fourth search space configuration for a fourth component carrier in the carrier aggregation scheme, (See Hosseini para. 184; UE receives configuration for one or more (e.g. four) PDCCH monitoring occasions (e.g. search space) (that is, the data that is for the third search space is the third receiving step; data for the fourth search space is for the fourth receiving step); para. 185; search space sets; para. 172; number of different search space sets, one or more component carriers (e.g. four); para. 27; carrier aggregation; para. 66 carrier aggregation configuration with component carriers)
wherein:
	the third search space configuration defines a third set of monitoring occasions,
the fourth search space configuration defines a fourth set of monitoring occasions (MOs), and (See Hosseini fig. 12; box 1215; monitoring the one or more search space sets for control info during one or more PDCCH monitoring occasions)
complies with the declaration of capabilities of the first UE. (See Hosseini fig. 12; configuration is in accordance with UE capabilities)
Hosseini does not explicitly disclose an unaligned span pattern, corresponding to the third set of monitoring occasions and the fourth set of monitoring occasions.  However, R1-2000735 does disclose an unaligned span pattern, corresponding to the third set of monitoring occasions and the fourth set of monitoring occasions.  (See R1-2000735 pg. 9; proposal 8 For the case of cross-carrier scheduling, the number of PDCCH candidates for monitoring and the number of non-overlapped CCEs per slot can be separately counted for each scheduled cell, and for each of Rel-15 and Rel-16 per-span monitoring requirements/capabilities. (e.g. non-aligned); as opposed to just rel-16 PDCCH monitoring which sets configured with same-pattern (X,Y) (e.g. aligned)) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hosseini to include the teaching of an unaligned span pattern, corresponding to the third set of monitoring occasions and the fourth set of monitoring occasions of R1-2000735 with the motivation being  to provide compatibility with the 3GPP suite of standards which saves time and money and further to maximize capabilities of later releases.


Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (2020/0329389), and further in view of R1-2000735 (3GPP TSG RAN WG1 #100-E; Remaining aspects on Rel-16 PDCCH enhancements for URLLC; 24 Feb – 6 March 2020).

	Regarding claim 22, Hosseini discloses a system comprising a network, the network comprising a processing circuit configured to:
	receive, from a user equipment (UE), a declaration of capabilities of the UE; (See Hosseini fig. 12, para. 183; box 1205; UE transmits indication of PDCCH monitoring capabilities to a base station (e.g. network); para. 163; first set of UE monitoring capabilities and second set of UE monitoring capabilities associated with component carriers; base station has a processor executing an algorithm stored in memory (e.g. processing circuit))
	send, to the UE, a first search space configuration for a first component carrier in a carrier aggregation (CA) scheme; and
send, to the UE, a second search space configuration for a second component carrier in the carrier aggregation scheme, (See Hosseini para. 184; UE receives configuration for one or more (e.g. two) PDCCH monitoring occasions (e.g. search space) (that is, the data that is for the first search space is the first sending step; data for the second search space is for the second sending step); para. 185; search space sets; para. 172; number of different search space sets, one or more component carriers (e.g. two); para. 27; carrier aggregation; para. 66 carrier aggregation configuration with component carriers; see also MPEP 2144.04 obvious to make integral or separable)
wherein:
	the first search space configuration defines a first set of monitoring occasions,
	the second search space configuration defines a second set of monitoring occasions (MOs), and (See Hosseini fig. 12; box 1215; monitoring the one or more search space sets for control info during one or more PDCCH monitoring occasions)
complies with the declaration of capabilities of the first UE. (See Hosseini fig. 12; configuration is in accordance with UE capabilities)
Hosseini does not explicitly disclose wherein an aligned span pattern, corresponding to the first set of monitoring occasions and the second set of monitoring occasions.  However, R1-2000735 does disclose wherein an aligned span pattern, corresponding to the first set of monitoring occasions and the second set of monitoring occasions.  (See R1-2000735 pg. 9; search space set configurations are such that the same span-pattern applies in both cells (e.g. align span pattern))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hosseini to include the teaching of an aligned span pattern, corresponding to the first set of monitoring occasions and the second set of monitoring occasions of R1-2000735 with the motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).

	Regarding claim 23, Hosseini in view of R1-2000735 discloses the system of claim 22, wherein the aligned span pattern is a span pattern corresponding to the union of the first set of monitoring occasions and the second set of monitoring occasions.  (See R1-2000735 pg. 9; search space set configurations are such that the same span-pattern applies in both cells (e.g. align span pattern))  The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to save battery power (by using similar span pattern and not having entirely different pattern which may require more energy).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461